            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
WILLIAM A. GORNEY,                       :   Civil No. 1:18-CV-00009
                                         :
           Plaintiff,                    :
                                         :
           v.                            :
                                         : Judge Jennifer P. Wilson
MEGAN J. BRENNAN,                        :
Postmaster General,                      :
                                         :
           Defendant.                    : Magistrate Judge Martin C. Carlson
                                    ORDER
     AND NOW, on this 24th day of March, 2020, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. United States Magistrate Judge Martin C. Carlson’s report and

     recommendation (Doc. 41) is ADOPTED IN ITS ENTIRETY.

  2. Defendant’s objections to the report and recommendation (Doc. 42) are

     OVERRULED.

  3. Defendant’s motion for summary judgment (Doc. 27) is GRANTED IN

     PART AND DENIED IN PART. The motion is denied with respect to

     Plaintiff’s age discrimination claim and granted in all other respects.

  1. A status conference is scheduled for April 30, 2020 at 10:00 a.m. to discuss

     future proceedings in this case. The conference will be by telephone.

     Plaintiff’s counsel shall arrange a call-in number and pass code, and provide




                                         1
that information to the court and opposing counsel at least one hour prior to

the call.

                                       s/Jennifer P. Wilson
                                       JENNIFER P. WILSON
                                       United States District Court Judge
                                       Middle District of Pennsylvania




                                   2
